DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 10/12/2021.
Claims 1, 7, 9, 14-15 and 20 have been amended.
Claims 6, 13 and 19 have been canceled.
Claims 25-39 have been added.

Response to Arguments

Applicant’s arguments with respect to the independent claims filed on 10/12/2021 have been considered but are moot because the arguments are drawn solely to newly 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 28, 32 and 36, the claims recite ‘and/or’. It is not clear which conjunction the claim needs to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.
Regarding claims 29-31, 33-35 and 37-39, these claims depend from one of claims 28, 32 and 36, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-5, 9, 11-12, 15, 17-18, 22, 24-29, 32-33 and 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312, “Li”) in view of Wang et al. (CN 104349496, “Wang”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Li discloses “Method and Apparatus for Coverage Enhancement for a Random Access Process” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a random access method, comprising: 
acquiring at least one group of physical random access channel (PRACH) configuration information ([0086] “UE 114 acquires information of Physical Random Access Channel (PRACH) resources 610 from an eNB 102”), 
wherein the at least one group of PRACH configuration information is carried in system information ([0087] “UE 114 acquires a SIB that conveys information for PRACH resources 610 as well as RA preamble format (examples are presented herein below with respect to Fig. 7”); 
acquiring a start PRACH resource according to the at least one group of PRACH configuration information ([0087] “UE 114 identifies PRACH resources 610 and a RA preamble format and transmits the RA preamble 620 on the determined PRACH resources thereby allowing eNB 102 to estimate transmission timing for the 
sending a preamble to a base station starting from the start PRACH resource ([0087] “UE 114 identifies PRACH resources 610 and a RA preamble format and transmits the RA preamble 620 on the determined PRACH resources thereby allowing eNB 102 to estimate transmission timing for the UE.”);
acquiring downlink resource information on a physical downlink control channel (PDCCH) according to a random access radio network temporary identifier (RA-RNTI) ([0112] “The PDCCH for RAR is identified by a RA-RNTI in a RAR window that starts at a SF that contains the end of an RA preamble transmission plus three SFs and has length of ra-ResponseWindowSize SFs.”); 
receiving a random access response (RAR) ([0112] “UE 114 monitors a PDCCH for RAR.”) according to a channel specified by descrambled downlink resource information ([0111] “if the UE 114 is configured with a carrier indicator field that is included in a DCI format conveyed by a PDCCH”, and [0112] “The PDCCH for RAR is identified by a RA-RNTI in a RAR window that starts at a SF that contains the end of an RA preamble transmission plus three SFs and has length of ra-ResponseWindowSize SFs.”).

the RAR comprises a repetition times index of msg3 ([Wang, claim 11] “the RAR message comprises an escape pattern, or share the backoff pattern with the user device in advance, wherein the backoff pattern used for transmission of the Msg3 message, which is composed of multiple continuous repetition period”); and 
sending an msg3 according to a quantity of repetition times corresponding to the repetition times index ([Wang, claim 11] “the user equipment transmits Msg3 message to the base station”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Wang in order to increase coverage enhancement such that “the present invention provides a different aiming at Msg3 message repetition transmission mechanism” [Wang, 0005].

Regarding claim 9, it is an apparatus claim corresponding to the method claim 1, except the limitations, “a memory storing program instructions; and at least one processor coupled to the memory, wherein the program instructions, when executed by the at least one processor” (See Fig. 2 and [0055-0061]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 15, it is non-transitory computer-readable storage medium claim corresponding to the method claim 1, except “instructions which, when executed by a computer” (See Fig. 2 and [0058]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 28, a random access method, comprising: 
sending at least one group of physical random access channel (PRACH) configuration information to a terminal device ([0086] “UE 114 acquires information of Physical Random Access Channel (PRACH) resources 610 from an eNB 102”), 
wherein the at least one group of PRACH configuration information is carried in system information ([0087] “UE 114 acquires a SIB that conveys information for PRACH resources 610 as well as RA preamble format (examples are presented herein below with respect to Fig. 7”), 
wherein the PRACH configuration information comprises a periodic time and/or a start position ([0005] “a System Information Block (SIB) that informs a number of resource sets for Random Access (RA) preamble transmission in a resource from a resource set. Each resource set includes time, frequency and code resources”, [0087] “UE 114 identifies PRACH resources 610 and a RA preamble format and transmits the RA preamble 620 on the determined PRACH resources thereby allowing eNB 102 to estimate transmission timing for the UE.”, and [0094 and Fig. 7] “As shown in FIG. 7, each RA preamble format includes a Cyclic Prefix (CP) 701, a preamble sequence 702, and a Guard Time (GT) 703. Each preamble sequence 702 has a length of 0.8 milliseconds (ms). In format 0 710, both CP 701a and GT 703a are equal to 
receiving a preamble from the terminal device ([0087] “UE 114 identifies PRACH resources 610 and a RA preamble format and transmits the RA preamble 620 on the determined PRACH resources thereby allowing eNB 102 to estimate transmission timing for the UE.”); 
performing, according to a random access radio network temporary identifier (RA- RNTI) (See [0077]), scrambling on downlink resource information ([0078] “FIG. 4 illustrates an example encoding process for a DCI format for use with an eNB according to this disclosure.” and See Fig. 4); 
sending, on a physical downlink control channel (PDCCH), the scrambled downlink resource information to the terminal device ([0079] “As shown in FIG. 4, eNB 102 separately codes and transmits each DCI format in a respective PDCCH.”); and 
sending, according to the downlink resource information, a random access response (RAR) to the terminal device ([0112] “UE 114 monitors a PDCCH for RAR.”, [0111] “if the UE 114 is configured with a carrier indicator field that is included in a DCI format conveyed by a PDCCH”, and [0112] “The PDCCH for RAR is identified by a RA-RNTI in a RAR window that starts at a SF that contains the end of an RA preamble transmission plus three SFs and has length of ra-ResponseWindowSize SFs.”).
It is noted that while disclosing acquiring PRACH configuration and sending a PRACH preamble to a base station, Li does not specifically teach about RAR including 
the RAR comprises a repetition times index of msg3 ([Wang, claim 11] “the RAR message comprises an escape pattern, or share the backoff pattern with the user device in advance, wherein the backoff pattern used for transmission of the Msg3 message, which is composed of multiple continuous repetition period”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Wang in order to increase coverage enhancement such that “the present invention provides a different aiming at Msg3 message repetition transmission mechanism” [Wang, 0005].

Regarding claim 32, it is an apparatus claim corresponding to the method claim 28, except the limitations “a memory storing program instructions; and at least one processor coupled to the memory, wherein the program instructions, when executed by the at least one processor” (See Fig. 3 and [0065-0071]) and is therefore rejected for the similar reasons set forth in the rejection of claim 28.

Regarding claim 36, it is non-transitory computer-readable storage medium claim corresponding to the method claim 28, except “instructions which, when executed by a computer” (See Fig. 3 and [0069]) and is therefore rejected for the similar reasons set forth in the rejection of claim 28.

With respect to dependent claims:
Regarding claims 3, 11 and 17, the method according to claim 1, the apparatus according to claim 9 and the non-transitory computer-readable storage medium according to claim 15, respectively, wherein each group of PRACH configuration information in the at least one group of PRACH configuration information corresponds to a coverage enhancement level (Table 2 shows exemplary 4 different PRACH resource configurations; Each PRACH resource configuration corresponds to a CE level. Note that CE stands for Coverage Enhancement.).

Regarding claims 4, 12 and 18, the method according to claim 3, the apparatus according to claim 11 and the non-transitory computer-readable storage medium according to claim 17, respectively, further comprising comprises: 
determining corresponding PRACH configuration information (Last column in Table 2 shows 4 different PRACH resource configurations.) according to a matched coverage enhancement level (second column in Table 2 shows different CE levels. For more clarification, [0117] “a UE to determine an initial number of repetitions for a RA preamble transmission, associated with an estimate for an initial CE level, based on measurements or other statistics, or based on a configuration by an eNB, and to determine a subsequent number of repetitions for a RA preamble transmission, associated with a higher CE level”); and 
the acquiring the start PRACH resource according to the at least one group of PRACH configuration information comprises: acquiring the start PRACH resource according to the corresponding PRACH configuration information ([0087] “UE 114 identifies PRACH resources 610 and a RA preamble format and transmits the RA preamble 620 on the determined PRACH resources thereby allowing eNB 102 to estimate transmission timing for the UE.”, and [0094 and Fig. 7] “As shown in FIG. 7, each RA preamble format includes a Cyclic Prefix (CP) 701, a preamble sequence 702, and a Guard Time (GT) 703. Each preamble sequence 702 has a length of 0.8 milliseconds (ms). In format 0 710, both CP 701a and GT 703a are equal to approximately 0.1 ms.” From Fig. 7, format 0 depicts CP of 0.1ms and a preamble sequence of 0.8ms from total of 1ms. Therefore, Fig. 7 depicts where the preamble sequence starts.).

Regarding claim 5, the method according to claim 4, further comprising comprises: 
calculating, according to downlink information, a path loss generated in a signal transmission process ([0122] “UE 114 measures a path-loss in operation 1010. In operation 1020, the UE 114 acquires from a SIB a mapping of PRACH configurations corresponding to path-loss ranges that include the measured path-loss.”), and 
determining the matched coverage enhancement level according to the path loss ([0124] “The UE 114 is configured by higher layer signaling with a power ramping step, .deltastep, to increase a RA preamble transmission power when the UE 114 does not receive a subsequent RAR. … or the UE 114 can be separately configured for each RA preamble repetition level corresponding to a CE level,”).

Regarding claims 22 and 24, the method according to claim 1 and the apparatus according to claim 9, respectively, further comprising: determining a sending power of the preamble based on path loss ([0102] “PPRACH=min{PCMAXc(i), PREAMBLE_RECEIVED_TARGET_POWER+PLc} [dBm] (1), [0103] where PCMAXc(i) is a configured UE transmit power for SF i of serving cell c (see also REF 6) and PLc is a DL path-loss estimate calculated in a UE for serving cell c (see also REF 4).”) and a coverage enhancement level ([0062] “the transmit and receive paths of the UE 114 (implemented using the RF transceiver 210, TX processing circuitry 215, and/or RX processing circuitry 225) support a PRACH process in a normal mode or in a coverage enhanced mode.”).

Regarding claims 25, 26 and 27, the method according to claim 1, the apparatus according to claim 9 and the non-transitory CRM according to claim 15, respectively, wherein content of the PRACH configuration information comprises one or more of a periodic time (This alternative is not examined.) or a start position ([0005] “a System Information Block (SIB) that informs a number of resource sets for Random Access (RA) preamble transmission in a resource from a resource set. Each resource set includes time, frequency and code resources”, aforementioned [0094] and Fig. 7 for the recited “a start position”).

Regarding claims 29, 33 and 37, the method according to claim 28, the apparatus according to claim 32 and the non-transitory CRM according to claim 36, respectively, wherein each group of PRACH configuration information in the at least one .

Claim(s) 7, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312, “Li”) in view of Wang et al. (CN 104349496, “Wang”) and further in view of Lee et al. (US 2014/0098761, “Lee”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Regarding claims 7, 14 and 20, the method according to claim 1, the apparatus according to claim 9 and the non-transitory computer-readable storage medium according to claim 15, respectively, wherein the RA-RNTI satisfies
RA-RNTI = 1+t_id+10*f_id+X ([0112] Equation 2: RA-RNTI = 1 + t_id + 10*f_id),
wherein, X is an offset that corresponds to a coverage enhancement level (This will be discussed in view of Lee.), t_id and f id indicate a first PRACH resource ([0112] “t_id is an index of a first SF of a specified PRACH”) or a last PRACH resource ([0112] “f_id is an index of a specified PRACH within the SF”) used when the preamble is repeatedly sent ([0112] “a RA-RNTI associated with a PRACH where a RA Preamble is transmitted”).
It is noted that while disclosing acquiring PRACH configuration and sending a PRACH preamble to a base station, Li does not specifically teach about an offset for 
X is an offset that corresponds to a coverage enhancement level ([Lee, 0268] “a WTRU may calculate the RA-RNTI as a function of time and frequency resources and, in an embodiment, as a function of an additional offset defined for coverage enhancement WTRUs”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Lee in order to improve the service coverage of a device such that “A method and apparatus are described for a low cost machine-type-communication (LC-MTC) wireless transmit/receive unit (WTRU) to enhance coverage.” [Lee, 0005].

Regarding claims 30, 34 and 38, the method according to claim 28, the apparatus according to claim 32 and the non-transitory CRM according to claim 36, respectively, 
wherein the RA-RNTI satisfies RA-RNTI=1+tid+10*fid+X ([0112] Equation 2: RA-RNTI = 1 + t_id + 10*f_id), 
wherein, X is an offset that corresponds to a coverage enhancement level (This will be discussed in view of Lee.), t_id and fid indicate a first PRACH resource ([0112] “t_id is an index of a first SF of a specified PRACH”) or a last PRACH resource ([0112] “f_id is an index of a specified PRACH within the SF”)  used when the preamble is repeatedly sent ([0112] “a RA-RNTI associated with a PRACH where a RA Preamble is transmitted”).

X is an offset that corresponds to a coverage enhancement level ([Lee, 0268] “a WTRU may calculate the RA-RNTI as a function of time and frequency resources and, in an embodiment, as a function of an additional offset defined for coverage enhancement WTRUs”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Lee in order to improve the service coverage of a device such that “A method and apparatus are described for a low cost machine-type-communication (LC-MTC) wireless transmit/receive unit (WTRU) to enhance coverage.” [Lee, 0005].

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312, “Li”) in view of Wang et al. (CN 104349496, “Wang”) and further in view of Schulist et al. (US 2006/0018289, “Schulist”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing acquiring PRACH configuration and sending a PRACH preamble to a base station, Li does not specifically teach about stop sending the preamble. It, however, had been known in the art at the 
the method according to claim 1, further comprising comprises: quitting sending the preamble to the base station within a preset period of time ([Schulist, 0063] “the user equipment UE refrains from sending the message and aborts preamble power ramping.”, and Fig. 2 depicts preamble power ramping in time domain. From this, it is obvious to one skilled in the art that the UE is not sending another preamble for a certain period of time.).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Schulist in order to have more effective device such that “The access control information relates for example to explicitly granting or denying an access request or to the specification of a "retryafter" interval.” [Schulist, 0020].

Claim(s) 21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312, “Li”) in view of Wang et al. (CN 104349496, “Wang”) and further in view of Pelletier et al. (US 2013/0242730, “Pelletier”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Regarding claims 21 and 23, it is noted that while disclosing acquiring PRACH configuration and sending a PRACH preamble to a base station, Li does not specifically teach about sending the preamble at a maximum power. It, however, had been known 
the method according to claim 1 and the apparatus according to claim 9, respectively, wherein the sending a preamble comprises: sending the preamble by using a maximum sending power ([Pelletier, 0264] “If the WTRU determines that a preamble corresponds to a retransmission, the WTRU may apply power ramping, for example up to the maximum allowed power for the concerned PRACH configuration”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Pelletier in order to effectively request resources uplink timing alignment such that “Systems and methods are disclosed for improving RACH functionality.” [Pelletier, 0005].

Claim(s) 31, 35 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0016312, “Li”) in view of Wang et al. (CN 104349496, “Wang”) and further in view of Cheng et al. (US 2014/0328258, “Cheng”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Regarding claims 31, 35 and 39, it is noted that while disclosing acquiring PRACH configuration and sending a PRACH preamble to a base station, Li does not specifically teach about processing time for RAR transmission at the base station. It, however, had been known in the art at the time of instant application as shown by Cheng as follows;
T.sub.RAR is the processing time required by the base station 130 to detect the transmitted random access requests and W.sub.RAR is the length of the random access response window.”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Cheng in order to dynamically adjust resource allocations for MTC devices such that “A number of contending devices in the random access slot is estimated. A reference value is calculated according to the number of the contending devices” [Cheng, 0013].

/HARRY H KIM/           Primary Examiner, Art Unit 2411